Title: 1772. Septr. 22.
From: Adams, John
To: 


       At Boston. Paid Doctr. Gardiner and took up my last Note to him. I have now got compleatly thro, my Purchase of Deacon Palmer, Coll. Quincy and all my Salt Marsh, being better than 20 Acres, and have paid £250 O.T. towards my House in Boston, and have better than £300 left in my Pockett. At Thirty Seven Years of Age, almost, this is all that my most intense Application to Study and Business has been able to accomplish, an Application, that has more than once been very near costing me my Life, and that has so greatly impaired my Health.
       I am now writing in my own House in Queen Street, to which I am pretty well determined to bring my Family, this Fall. If I do, I shall come with a fixed Resolution, to meddle not with public Affairs of Town or Province. I am determined, my own Life, and the Welfare of my whole Family, which is much dearer to me, are too great Sacrifices for me to make. I have served my Country, and her professed Friends, at an immense Expense, to me, of Time, Peace, Health, Money, and Preferment, both of which last have courted my Acceptance, and been inexorably refused, least I should be laid under a Temptation to forsake the Sentiments of the Friends of this Country. These last are such Politicians, as to bestow all their Favours upon their professed and declared Enemies. I will devote myself wholly to my private Business, my Office and my farm, and I hope to lay a Foundation for better Fortune to my Children, and an happier Life than has fallen to my Share.
       This is the last Training Day for the Year—have been out to view the Regiment, the Cadets, the Grenadiers, the Train &c.—a great Show indeed.
       
        Epitaph.
        Algernon Sidney fills this Tomb,
        An Atheist for disdaining Rome
        A Rebel bold for striving still
        To keep the Laws above the Will
        Of Heaven he sure must needs despair
        If holy Pope be turnkey there
        And Hell him ne’er will entertain
        For there is all Tyrannick Reign
        Where goes he then? Where he ought to go.
        Where Pope, nor Devil have to do.
       
      